 



Exhibit 10.1

EXECUTION COPY

Option Grant Agreement

     This Option Grant Agreement (the “Agreement”) is entered into this 29th day
of June, 2005, by and between, American Real Estate Partners, L.P., a Delaware
master limited partnership (together, with its successors, the “Partnership”),
and Keith A. Meister (the “Optionee”), effective as of June 29, 2005 (the “Grant
Date”).

     In consideration of the premises, mutual covenants and agreements herein,
the Partnership and the Optionee agree as follows:

     1. Grant of Option. The Partnership hereby grants to the Optionee an option
to purchase from the Partnership, at a price of $35.00 per unit (the “Exercise
Price”), up to 700,000 depositary (common) units of the type of units currently
listed on the New York Stock Exchange representing limited partnership interests
of the Partnership (the “Units”), subject to the provisions of this Agreement
(each an “Option,” collectively the “Options”).

     2. Vesting.

          (a) In General. All of the Options are nonvested and forfeitable as of
the Grant Date. Subject to the Optionee’s continued employment with the
Partnership or American Property Investors, Inc. (together, with its successors,
the “General Partner”), Options with respect to 100,000 Units will vest on each
of the first seven anniversaries of the Grant Date.

          (b) Acceleration of Vesting. Notwithstanding Section (a), all Options
that have not been previously forfeited or expired shall become fully vested and
nonforfeitable upon the earliest to occur of the following: (I) the occurrence
of a Change in Control (as defined in Appendix A), vesting to occur immediately
before such Change in Control, or (II) termination by the General Partner or the
Partnership of the Optionee’s employment with the Partnership or General Partner
without Cause.

     For purposes of this Agreement, Cause shall mean: (i) willful failure to
carry out the instructions of the Board of Directors of the General Partner or
the Partnership (other than any such failure resulting from incapacity due to a
physical or mental illness or disability) which failure continues for more than
48 hours after a written demand for performance is delivered to Optionee by the
General Partner or Partnership; (ii) substance abuse which materially affects
Optionee’s ability to discharge his duties; (iii) conviction of a crime (other
than traffic violations or similarly minor infractions of law) or being charged
with a felony; (iv) federal or state criminal indictment for securities law
violation; (v) commission of a fraudulent act that affects the Partnership,
General Partner or any of their respective subsidiaries; (vi) breach of any of
the terms of an applicable written employment agreement between the Optionee and
the General Partner or the Partnership resulting in the termination of such
agreement or the Optionee’s employment thereunder for “Cause” as defined in such
agreement; (vii) willful disclosure, not required by any law or court order, of
any material inside information of the Partnership, General Partner or any of
their respective subsidiaries, to persons not authorized to know the same; or
(viii) any act by the Optionee not authorized by the Partnership or the General
Partner which causes any gaming authorities, having jurisdiction over the
Partnership or any of its affiliates, to seek any redress or remedy against
Optionee, the Partnership or its affiliates.

 



--------------------------------------------------------------------------------



 



          (c) Cessation of Employment or Other Service Relationship. Except as
provided in Section 2(b)(II), all unvested Options terminate immediately upon
the cessation of the Optionee’s employment with the Partnership or the General
Partner.

          (d) Other Activities. The Parties acknowledge that the Optionee
provides services to other entities affiliated with Mr. Icahn and such
performance of services does not violate the terms of this Agreement or
constitute Cause.

     3. Term of Options. The Options to purchase the 100,000 Units that vest on
each of the first six anniversaries of the Grant Date will expire at 5:00 p.m.
Eastern Time on the last business day preceding the seventh anniversary of the
Grant Date and the Options to purchase the 100,000 Units that vest on the
seventh anniversary of the Grant Date will expire at 5:00 p.m. Eastern Time on
the last business day preceding the eighth anniversary of the Grant Date (each
such business day prior to an anniversary of the Grant Date, an “Expiration
Date”).

     4. Exercise of Vested Options.

          (a) Right to Exercise. The Optionee may exercise a vested Option at
any time on or before the relevant Expiration Date, provided he is then in the
employment of the Partnership or the General Partner.

          (b) Exercise Period Following Termination of Employment or Other
Service Relationship. Upon cessation of the Optionee’s employment with the
Partnership or General Partner the vested Options shall terminate upon the
earlier of (1) the 180th day following such cessation or (2) the relevant
Expiration Date.

          (c) Exercise Procedure. In order to exercise the Options, the
following items must be delivered to the Secretary of the General Partner (i) an
exercise notice in the form attached hereto as Appendix B, (ii) full payment of
the Exercise Price for such Units, and (iii) an executed copy of any other
agreements or documents reasonably required by the General Partner or the
Partnership. An exercise will not be effective until all of the foregoing items
are received by Secretary of the General Partner.

          (d) Method of Payment. Payment of the Exercise Price may be made at
the election of the Optionee (i) by delivery of cash, certified or cashier’s
check, money order or other cash equivalent acceptable to the Partnership in its
discretion, (ii) by a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm approved by the Partnership, or (iii) by a cashless exercise for
purposes of Section 20 of this Agreement, or (iv) a combination of the
foregoing.

          (e) Issuance of Units. Upon exercise of the Options in accordance with
the terms of this Agreement, the Partnership will issue to the Optionee or to
the brokerage firm specified in the Optionee’s delivery instructions pursuant to
a broker-assisted cashless exercise,

2



--------------------------------------------------------------------------------



 



as the case may be, the number of Units so paid for, in the form of fully paid
and nonassessable Depositary Units representing limited partner interests of the
Partnership.

     5. Tax Withholding. The Partnership or General Partner shall have the right
to deduct from the Optionee’s compensation or any other payment of any kind
(including by withholding the issuance of Units) the amount of any federal,
state, local or foreign taxes required by law to be withheld as a result of the
grant, vesting, or exercise of the Options in whole or in part; provided,
however, that the value of the Units withheld may not exceed the statutory
minimum withholding amount required by law; provided further that the Optionee
may direct the Partnership to withhold from Units issuable in respect of the
Options the number of Units with an aggregate Fair Market Value as of the date
of withholding equal to the statutory minimum withholding amount required by
law.

     For purposes of this Agreement, Fair Market Value means, with respect to a
Unit for any purpose on a particular date, (A) if Units are registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
listed for trading on a national exchange or market, the average, for the 30-day
period preceding such date, of: (i) the closing price quoted on the New York
Stock Exchange, the American Stock Exchange, or the Nasdaq National Market, as
applicable; (ii) the last sale price quoted on the Nasdaq SmallCap Market;
(iii) the average of the high bid and low asked prices on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Inc.; or (iv) if
Units are not quoted by any of the above, the average of the closing bid and
asked prices on the relevant date furnished by a professional market maker for
the Units, and (B) if there are not any quoted bid and asked prices, the value
as determined in good faith by the Board of Directors of the General Partner
(the “Board”).

     6. Adjustments for Transactions and Other Events. In the event that the
Partnership engages in:



  (a)   a split or combination of Units (whether by dividend of Units or
otherwise);     (b)   an Excess Dividend; or     (c)   an issuance of Units of
the Partnership or securities convertible into or exchangeable for Units of the
Partnership, to Mr. Carl C. Icahn or his affiliates, at a price per Unit less
than Partners’ equity per Unit. (For purposes of calculating Partners’ equity
per Unit, (1) Partners’ equity shall be Partners’ equity as stated in the
Partnership’s consolidated financial statements, prepared in accordance with
generally accepted accounting principles, as of the last day of the most
recently completed quarterly financial period of the Partnership prior to the
authorization by the Board of Directors of the General Partner or any committee
thereof of the issuance of the Units or convertible or exchangeable securities
to Mr. Icahn or his affiliates and (2) Partners’ equity per Unit shall be
determined by multiplying Partners’ equity (as determined in accordance with
(1)) by 98.01% (or, if different, the percentage of Partners’ equity
attributable, as of the last day of such most recently completed quarterly
period, to all limited partnership interests), and dividing the result so
obtained by the

3



--------------------------------------------------------------------------------



 



      number of outstanding Units as of the last day of such most recently
completed quarterly period),

then the Board shall, in its reasonable discretion and without the consent of
the Optionee, make such adjustments and modifications to the Options and the
terms of this Agreement, including but not limited to the number or kind of
interests covered by the Options, the Exercise Price, or the manner in which the
Options are to be exercised, as the Board reasonably determines to be
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits provided in respect of Options under this Agreement.

     The Board is also authorized to make (but shall have no obligation or duty
to make), in its reasonable discretion and without the consent of the Optionee,
adjustments in the Options and the terms of this Agreement in recognition of
(i) unusual or nonrecurring events affecting the Partnership, or the financial
statements of the Partnership or any affiliate, or (ii) changes in applicable
laws, regulations, or accounting principles, whenever the Board determines in
its reasonable discretion that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits provided
in respect of Options under this Agreement. For example, for reasons of
illustration and without limiting the authority of the Board, among other
things, in the event that the Partnership is to be combined, by merger or
otherwise, with any other entity, the Board may elect to cause the Options to:
(i) accelerate, vest and become fully exercisable immediately prior to any such
event, and to terminate and be cancelled at the time of the closing of any such
transaction if not exercised prior thereto; (ii) be cancelled in exchange for a
payment in cash in an amount equal to the inherent value of the Options based
upon the values attributed to the Partnership in such transaction, as determined
in the reasonable discretion of the Board; or (iii) be assumed by the surviving
entity and to thereafter be exercisable (subject to the vesting and other terms
set forth herein) for the type of consideration received in such transaction by
a holder of the Units.

     For the purposes of this Agreement, the term Excess Dividend shall mean the
amount, if any, by which the aggregate dividends, paid to holders of Units from
and after January 1, 2005, in either cash or other property (valued at fair
market value as determined by the Board, in its reasonable discretion) exceeds
the Available Amount. For purposes of this Agreement, Available Amount shall
mean an amount, as reasonably estimated by the Board, equal to the combined
federal, state and local income and franchise taxes, including estimated taxes,
that would be paid by the Partnership on the aggregate income of the Partnership
for all periods from and after January 1, 2005, if the Partnership were a
corporation organized in Delaware having its sole place of business, in New York
City, which files a separate tax return (together with its consolidated
subsidiaries).

     7. The Partnership’s Rights. The existence of the Options shall not affect
in any way the right or power of the Partnership or its partners to engage in
any act or activity including without limitation, making or authorizing any or
all adjustments, recapitalizations, reorganizations or other changes in the
Partnership’s capital structure or its business, or any merger or consolidation
of the Partnership, or any issue of Units, limited partner interests, general
partner interests, notes, debentures, preferred or other interests with
preference ahead of or convertible into, options, warrants or subscription
rights or otherwise affecting the Options or

4



--------------------------------------------------------------------------------



 



the Units or the rights thereof, or the dissolution or liquidation of the
Partnership, or any sale or transfer of all or any part of the Partnership’s
assets or business, or any other partnership act or proceeding, whether of a
similar character or otherwise.

     8. Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to the Optionee at the
address contained in the records of the Partnership or General Partner, or
addressed to the Partnership for the attention of the Secretary of the General
Partner at its principal executive office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.

     9. Investment Representation. If at any time the Partnership determines
that the delivery of Units under this Agreement is or may be unlawful under the
laws of any applicable jurisdiction, or federal or state securities laws, the
right to exercise the Options or receive Units pursuant to the Options or
exercise of any particular right hereunder shall be suspended until the
Partnership determines that such delivery is lawful. The Partnership may require
that the Optionee, as a condition to exercise of the Option, and as a condition
to the delivery of any Units, make such written representations (including
representations to the effect that such person will not dispose of the Units so
acquired in violation of federal or state securities laws) and furnish such
information as may, in the opinion of counsel for the Partnership, be
appropriate to permit the Partnership to issue the Units in compliance with
applicable federal and state securities laws.

     10. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Options granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Options granted hereunder shall be void and ineffective for all purposes.

     11. Partnership’s Authority. The Partnership shall have full power and
authority to interpret and construe this Agreement and to take all actions
necessary to administer and to otherwise carry out the purpose and intent of
this Agreement. All actions taken and determinations made by the Partnership on
all matters relating to this Agreement shall be in the Partnership’s sole and
absolute discretion and shall be conclusive and binding on all parties
concerned.

     12. Amendment. This Agreement may be amended from time to time in a written
document signed by each of the parties hereto.

     13. Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Partnership relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of Delaware without regard to its provisions concerning the
applicability of laws of other jurisdictions. Any suit with respect hereto will
be brought in the federal or state courts in the districts which include courts
in

5



--------------------------------------------------------------------------------



 



Delaware, and the Optionee hereby agrees and submits to the personal
jurisdiction and venue thereof.

     14. Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

     15. Options Conditioned Upon Unit Holder Approval. This Agreement and the
Options are conditioned upon and subject to approval thereof by a vote of the
depositary unit holders in accordance with rules of the New York Stock Exchange.
In the event such approval is not obtained by December 31 of the year of the
Grant Date, this Agreement and the Options shall be null and void.

     16. Non-Guarantee of Employment or Other Service Relationship. Nothing in
this Agreement shall alter the Optionee’s at-will or other employment status
with the Partnership or the General Partner, nor be construed as a contract of
employment or other service relationship between the Partnership or the General
Partner and the Optionee, or as a contractual right of the Optionee to continue
in the employ of, or in a service relationship with (or to occupy any particular
position with, or receive any particular benefit or compensation from the
Partnership, and any change thereof shall not be deemed to constitute a
termination of employment hereunder) the Partnership or the General Partner for
any period of time, or as a limitation of the right of the Partnership or the
General Partner to discharge the Optionee at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Units.

     17. No Rights as a Holder of a Unit. The Optionee will not have any of the
rights of a holder of a Unit until such Units have been issued to him upon the
due exercise of the Options.

     18. Registration of Units. The Options and the Units issuable in connection
with the exercise of the Options shall be registered on a Form S-8 registration
statement which also cover the resale of such Units.

     19. Nontransferability of Options. The Options are nontransferable and may
be exercised only by Optionee except that (a) upon the death of the Optionee,
vested Options may be transferred by will or the laws of descent and
distribution or (b) if the Optionee is under a legal disability, the vested
Options may be transferred to the Optionee’s guardian or legal representative.
Except as provided above, the Options may not be assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.

     20. Units No Longer Publicly Traded. In the event that the Units are no
longer publicly traded, the Optionee may exercise the vested Options on a
cashless basis, in which event the Optionee will be paid with respect to each
Unit for which the Option is exercised the amount by which the Fair Market Value
of the Unit, on the date of exercise exceeds, the Exercise Price.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Partnership has caused this Agreement to be
executed this 29th day of June, 2005.

     
 
  American Real Estate Partners, L.P.
 
   
 
By: American Property Investors, Inc.,
its general partner
 
   
 
 
/s/ Jon F. Weber
By: Jon F. Weber
 
  Its: President

     The undersigned hereby acknowledges that he has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

     
WITNESS
  OPTIONEE
 
   
/s/ Jesse Lynn
Jesse Lynn
 
/s/ Keith A. Meister
Keith A. Meister
 
   
 
  Date: June 29, 2005

7



--------------------------------------------------------------------------------



 



Appendix A

     For purposes of the Agreement, “Change in Control” means the consummation
of any transaction (including, without limitation, any merger or consolidation),
the result of which is that any Person, other than Carl Icahn or the Related
Parties, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the Voting Stock of the Partnership, measured by voting power rather than
number of shares.

For purposes of the definition of Change in Control, the following capitalized
terms will have the following meaning:

     ”Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

     “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) of the Exchange Act, other than employee benefit plans
sponsored or maintained by the Partnership or by entities controlled by the
Partnership.

     “Related Parties” means: (1) Carl Icahn, any spouse and any child,
stepchild, sibling or descendant of Carl Icahn; (2) any estate of Carl Icahn or
of any person under clause (1); (3) any person who receives a beneficial
interest in any estate under clause (2) to the extent of such interest; (4) any
executor, personal administrator or trustee who holds such beneficial interest
in the Partnership for the benefit of, or as fiduciary for, any person under
clauses (1), (2) or (3) to the extent of such interest; (5) any corporation,
partnership, limited liability Partnership, trust, or similar entity, directly
or indirectly owned or controlled by Carl Icahn or any other person or persons
identified in clauses (1), (2), (3) or (4) and (6) any not-for-profit entity not
subject to taxation pursuant to Section 501(c)(3) of the Internal Revenue Code
or any successor provision to which Carl Icahn or any person identified in
clauses (1), (2), or (3) above contributes his beneficial interest in the
Partnership or to which such beneficial interest passes pursuant to such
person’s will.

     ”Voting Stock” means, with respect to any Person that is (a) a corporation,
any class or series of capital stock of such Person that is ordinarily entitled
to vote in the election of directors thereof at a meeting of stockholders called
for such purpose, without the occurrence of any additional event or contingency,
(b) a limited liability company, membership interests entitled to manage, or to
elect or appoint the Persons that will

8



--------------------------------------------------------------------------------



 



manage the operations or business of the limited liability company, or (c) a
partnership, partnership interests entitled to elect or replace the general
partner thereof.

9



--------------------------------------------------------------------------------



 



Appendix B

AMERICAN REAL ESTATE PARTNERS, L.P.
OPTION GRANT AGREEMENT EXERCISE FORM



TO:   Secretary of American Real Estate Partners, L.P.



FROM:    

 

I hereby irrevocably exercise my option to purchase depositary (common) units
representing limited partner interests of American Real Estate Partners, L.P.
subject to all the terms and provisions of the Option Grant Agreement as
follows:



     Date of Option Grant:    

 



     Date(s) of Vesting of Option:    

 



     Exercise Price: $35.00 per unit    



     Number of Units to be Purchased:    

 



     Total Exercise Price Enclosed: $    

 

     Units should be registered as follows:



  o     In Optionee’s name or the name of another individual:



  Name(s)    

 



  Address    

 



  Social Security Number:    

 



  o    In the name of Optionee’s broker      
 

Full payment of the aggregate option exercise price pursuant to Sections 4(c)
and (d) of the Option Grant Agreement is enclosed as follows:



  o(i)   Cash, certified or cashier’s check, money order or other cash
equivalent in the amount of $                    , (number of Units being
exercised x grant price per unit)     o(ii)   Broker-assisted cashless exercise
pursuant to Federal Reserve Regulation T in the amount of $                    
(broker is hereby authorized to make such payment directly to American Real
Estate Partners, L.P. )         Contact Information for Broker:



  Name    

 

10



--------------------------------------------------------------------------------



 



  Address    

 

 

 



  Telephone:    

 

Any broker-assisted cashless exercise must be in accordance with Federal Reserve
Regulation T.



                    Optionee’s Signature
 
       
 
  Date:    
 
       

11